



Exhibit 10(a)
TCF FINANCIAL 2015 OMNIBUS INCENTIVE PLAN
(As Amended Effective December 29, 2016)


1.
Purpose; Eligibility.



1.1    General Purpose. The name of this plan is the TCF Financial 2015 Omnibus
Incentive Plan (the “Plan”). The purposes of the Plan are to (a) enable TCF
Financial Corporation, a Delaware Corporation (the “Company”), and any Affiliate
to attract and retain the types of Employees who will contribute to the
Company’s long range success; (b) provide incentives that align the interests of
Employees with those of the stockholders of the Company; and (c) promote the
success of the Company’s business. This Plan is intended to serve as the
Company’s primary vehicle for equity compensation awards and long-term cash
incentive awards for Employees, as well as annual cash incentive awards for the
Company’s Officers. Following the date that this Plan is approved by the
Company’s stockholders, no further equity compensation awards shall be granted
pursuant to any Predecessor Plan (it being understood that outstanding awards
under such plans will continue to be settled pursuant to the terms of such
plans).


1.2    Eligible Award Recipients. The persons eligible to receive Awards are the
Employees of the Company and its Affiliates and such other individuals
designated by the Committee who are reasonably expected to become Employees
after the receipt of Awards.


1.3    Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Stock Options, (b) Non-qualified Stock Options, (c) Stock Appreciation
Rights, (d) Restricted Awards (including Performance-Based Restricted Awards),
(e) Other Stock-Based Awards (including an Other Stock-Based Performance Award),
(f) Performance Cash Awards, and (g) any Qualified Performance-Based Award.


2.
Definitions.



“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.


“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.


“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, a Restricted
Award (including a Performance-Based Restricted Award), an Other Stock-Based
Award (including an Other Stock-Based Performance Award), a Performance Cash
Award or any Qualified Performance-Based Award.


“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.


“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.


“Board” means the Board of Directors of the Company, as constituted at any time.


“Cause” means: The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to whether a Participant has been
discharged for Cause.


    


1

--------------------------------------------------------------------------------





With respect to any Employee:


(a)    If the Employee is a party to an employment or service agreement with the
Company or its Affiliates and such agreement provides for a definition of Cause,
the definition contained therein; or


(b)    If no such agreement exists, or if such agreement does not define Cause:
(i) the commission of, or plea of guilty or no contest to, a felony or a crime
involving moral turpitude or the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company or an
Affiliate; (ii) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its Affiliates;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; or (iv) material violation of state or federal securities laws.


“Change in Control”


(a)    One Person (or more than one Person acting as a group) acquires ownership
of stock of the Company that, together with the stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of the Company; provided, that, a Change in Control shall not
occur if any Person (or more than one Person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company’s stock
and acquires additional stock;


(b)    A change in the composition of the Board such that the individuals who
are serving as members of the Board as of the Effective Date, together with any
new member of the Board (other than a member of the Board whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the members of the Board then
still in office who either were members of the Board on the Effective Date or
whose appointment, election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority of the
number of the members of the Board then serving; or


(c)    There is consummated a merger or consolidation of the Company or any
subsidiary with any other corporation or other entity, other than (A) a merger
or consolidation immediately following which (x) the voting securities of the
Company outstanding immediately prior to such merger or consolidation continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary, at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
and (y) the individuals who comprise the Board immediately prior thereto
constitute a majority of the board of directors of the Company, the entity
surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof, or (B)
a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company or its Affiliates) representing more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities; or


(d)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.




2

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.


“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4.


“Common Stock” means the common stock, $.01 par value per share, of the Company,
or such other securities of the Company as may be designated by the Committee
from time to time in substitution thereof.


“Company” means TCF Financial Corporation, a Delaware corporation, and any
successor thereto.


“Continuous Service” means that the Participant’s service with the Company or an
Affiliate is not interrupted or terminated. The Participant’s Continuous Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders service to the Company or an Affiliate
or a change in the entity for which the Participant renders such service,
provided that there is no interruption or termination of the Participant’s
Continuous Service; provided further that if any Award is subject to Section
409A of the Code, this sentence shall only be given effect to the extent
consistent with Section 409A of the Code. For example, a change in status from
an Employee of the Company to an employee of an Affiliate will not constitute an
interruption of Continuous Service. The Committee or its delegate, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal or family leave of
absence.


“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by IRS Notice 2007-49.


“Deferred Restricted Stock” has the meaning set forth in Section 7.2(d) hereof.


“Deferred Stock Units” has the meaning set forth in Section 7.2(d) hereof.
    
“Director” means a member of the Board.


“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.8 hereof, the term Disability shall
have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option pursuant to Section 6.8 hereof within the meaning of Section
22(e)(3) of the Code, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates.


“Disqualifying Disposition” has the meaning set forth in Section 14.12.


“Effective Date” shall mean the date that this Plan is adopted by the
stockholders.


“Employee” means any person, including an Officer, employed by the Company or an
Affiliate; provided, that an Employee shall mean an employee of the Company or a
parent or subsidiary corporation within the meaning of Section 424 of the Code
and mere service as a Director or payment of a director’s fee by the Company or
an Affiliate shall not be sufficient to constitute “employment” by the Company
or an Affiliate.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.




3

--------------------------------------------------------------------------------





“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of a share of Common Stock (or if no sales were reported the
closing price on the date immediately preceding such date) as quoted on such
exchange or system on the day of determination, as reported in the Wall Street
Journal or such other source as the Committee deems reliable. In the absence of
an established market for the Common Stock, the Fair Market Value shall be
determined in good faith by the Committee and such determination shall be
conclusive and binding on all persons.


“Free Standing Rights” has the meaning set forth in Section 7.1(a).


“Good Reason” means:


(a)    If an Employee or Consultant is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Good Reason, the definition contained therein; or


(b)    If no such agreement exists or if such agreement does not define Good
Reason, the occurrence of one or more of the following without the Participant’s
express written consent, which circumstances are not remedied by the Company
within thirty (30) days of its receipt of a written notice from the Participant
describing the applicable circumstances (which notice must be provided by the
Participant within ninety (90) days of the Participant’s knowledge of the
applicable circumstances): (i) any material, adverse change in the Participant’s
duties, responsibilities, authority, title, status or reporting structure; (ii)
a material reduction in the Participant’s base salary or bonus opportunity other
than as part of a general reduction of salary or bonus opportunity for similarly
situated Employees; or (iii) a geographical relocation of the Participant’s
principal office location by more than fifty (50) miles.


“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.


“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.


“Negative Discretion” means the discretion authorized by the Plan to be applied
by the Committee to eliminate or reduce the size of a Performance Cash Award in
accordance with Section 7.5(d)(iv) of the Plan; provided, that, the exercise of
such discretion would not cause the Performance Cash Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code.


“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.


“Non-qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.


“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.


“Option” means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.


“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.


“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.


“Other Stock-Based Performance Award” has the meaning set forth in Section 7.3.




4

--------------------------------------------------------------------------------





“Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.


“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.


“Performance-Based Award” means any award granted subject to the achievement of
Performance Goals, including any Performance Cash Award, Performance-Based
Restricted Stock Award, Performance-Based Restricted Stock Units, Other
Stock-Based Performance Awards and any Qualified Performance-Based Award.


“Performance-Based Restricted Awards” refers to any Performance-Based Restricted
Stock or Performance-Based Restricted Stock Units.


“Performance-Based Restricted Stock” has the meaning set forth in Section
7.2(a).


“Performance-Based Restricted Stock Units” has the meaning set forth in Section
7.2(a).


“Performance Cash Award” means any Award designated by the Committee as a
Performance Cash Award pursuant to Section 7.4 of the Plan.


“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance-Based Award under the Plan. The
Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company (or Affiliate, division, business unit or operational unit of the
Company) and shall be limited to the following:  (a) net income (before or after
taxes); (b) earnings or earnings growth (including one or more of net profit
after tax, gross profit, operating profit, earnings before interest and taxes
(EBIT), earnings before interest, taxes, depreciation and amortization (EBITDA),
and net earnings); (c) basic or diluted earnings per share (before or after
taxes); (d) net revenue or net revenue growth; (e) gross revenue; (f) net
operating profit (before or after taxes); (g) returns (including, but not
limited to, returns on assets (net, gross, pre-tax, pre-provision or pro forma),
capital, invested capital, equity, common equity, tangible common equity, sales,
stockholders’ equity, or tangible stockholders’ equity); (h) cash flow
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on capital or equity); (i) margins (including, but not limited to,
gross, operating or net interest; (j) improvements in capital structure; (k)
budget and expense management; (l) ratios (including, but not limited to, price
to earnings, debt to assets, debt to net assets, non-interest income to average
assets, provision for loan and lease losses to assets, and ratios regarding
capital, liquidity, solvency, fiscal capacity, productivity or risk); (m)
economic value added or other value added measurements; (n) share price
(including, but not limited to, growth measures and total stockholder return);
(o) expense targets; (p) market capitalization; (q) operating efficiency; (r)
working capital; (s) enterprise value; (t) market share; (u) deposit growth; (v)
workforce satisfaction or diversity goals; (w) sustainability goals; (x)
employee retention; (y) customer satisfaction; (z) strategic business
objectives, consisting of one or more objectives based upon meeting specified
cost targets, business expansion goals, and goals relating to acquisitions or
divestitures, or goals relating to capital raising and capital management; (aa)
net interest rate spread; (bb) loan production volume; (cc) classified assets;
(dd) non-performing assets; (ee) provision for loan and lease losses; (ff) any
performance metric relating to balance sheet items (including, but not limited
to, non-accrual loans, accruing loans and leases) or (gg) any performance metric
relating to income statement items (including, but not limited to, interest
income, non-interest income, non-interest expense or any subset thereof).


Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any division, business unit, operational unit or geographic unit of
the Company and/or an Affiliate or any combination thereof, as the Committee may
deem appropriate, or as compared to the performance of a group of comparable
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Committee may also select Performance
Criteria (n) above as compared to various stock market indices. Any Performance
Criteria may be used individually or in combination with any other Performance
Criteria, and may be further defined in the applicable Award Agreement. The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under Section
162(m) of the Code, the Committee shall, within the first 90 days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162


5

--------------------------------------------------------------------------------





(m) of the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period. In the event
that applicable tax and/or securities laws change to permit the Committee
discretion to alter the governing Performance Criteria without obtaining
stockholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining stockholder approval.


“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to any Performance-Based Award of a particular Participant, whether all, some
portion but less than all, or none of the Performance-Based Award has been
earned for the Performance Period.


“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause a Performance-Based Award granted to any Participant for the Performance
Period to fail to qualify as “performance-based compensation” under Section
162(m) of the Code), in its sole and absolute discretion, to adjust or modify
the calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code in order to prevent the dilution or
enlargement of the rights of Participants based on the following events:
(a) asset write-downs; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or regulatory
rules affecting reported results; (d) any reorganization and restructuring
programs; (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 (or any successor or pronouncement thereto)
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year; (f) acquisitions or divestitures; (g) any other
specific unusual or nonrecurring events, or objectively determinable category
thereof; (h) foreign exchange gains and losses; and (i) a change in the
Company’s fiscal year.


“Performance Period” means the one or more periods of time, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance-Based Award.


“Permitted Transferee” means: (a) a member of the Optionholder’s immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (b) third
parties designated by the Committee in connection with a program established and
approved by the Committee pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of a
Non-qualified Stock Option; and (c) such other transferees similar to and
designed to effect the purposes set forth in paragraph (a) above as may be
permitted by the Committee.


“Plan” means TCF Financial 2015 Omnibus Incentive Plan, as amended and/or
amended and restated from time to time.


“Predecessor Plans” means the TCF Financial Incentive Stock Program as last
approved by stockholders on April 24, 2013 and the Performance-Based
Compensation Policy as last approved by stockholders on April 24, 2013.


“Qualified Performance-Based Award” has the meaning set forth in Section 7.5.


“Related Rights” has the meaning set forth in Section 7.1(a).


“Restricted Award” means any Award granted pursuant to Section 7.2(a).


“Restricted Period” has the meaning set forth in Section 7.2(a).




6

--------------------------------------------------------------------------------





“Restricted Stock” has the meaning set forth in Section 7.2(a).


“Restricted Stock Units” has the meaning set forth in Section 7.2(a).


“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.


“Securities Act” means the Securities Act of 1933, as amended.


“Share” means a share of Common Stock.


“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.


“Ten Percent Stockholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.


“Vested Unit” has the meaning set forth in Section 7.2(e).


3.
Administration.



3.1    Authority of Committee. The Plan shall be administered by the Committee
or, in the Board’s sole discretion, by the Board. Subject to the terms of the
Plan, the Committee’s charter and Applicable Laws, and in addition to other
express powers and authorization conferred by the Plan, the Committee shall have
the authority:


(a)    to construe and interpret the Plan and apply its provisions;


(b)    to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;


(c)    to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;


(d)    to delegate its authority to one or more Officers of the Company with
respect to Awards that do not involve Covered Employees or “insiders” within the
meaning of Section 16 of the Exchange Act;


(e)    to determine when Awards are to be granted under the Plan and the
applicable Grant Date;


(f)    from time to time to select, subject to the limitations set forth in this
Plan, those Participants to whom Awards shall be granted;


(g)    to determine the number of shares of Common Stock to be made subject to
each Award;


(h)    to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;


(i)    to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;




7

--------------------------------------------------------------------------------





(j)    to designate an Award as a Performance-Based Award, to determine the
terms of any Performance-Based Award (including the threshold, target and
maximum amount of cash or Shares to be awarded, the Performance Criteria that
will be used to establish the Performance Goals and the Performance Period(s)),
and to determine the amount of cash or Shares earned by a Participant pursuant
to any Performance-Based Award;


(k)    to designate any Performance-Based Award as a Qualified Performance-Based
Award;


(l)    subject to Section 13 hereof, to amend any outstanding Awards, including
for the purpose of modifying the time or manner of vesting, or the term of any
outstanding Award;


(m)    to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;


(n)    to make decisions with respect to outstanding Awards that the Committee
deems necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;


(o)    to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and


(p)    to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.


The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification results in a repricing,
stockholder approval shall be required before the repricing is effective.
    
3.2    Committee Decisions Final. All decisions made by the Committee pursuant
to the provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.


3.3    Delegation. The Committee, or if no Committee has been appointed, the
Board, may delegate administration of the Plan to a committee or committees of
one or more members of the Board, and the term “Committee” shall apply to any
person or persons to whom such authority has been delegated. The Committee shall
have the power to delegate to a subcommittee any of the administrative powers
the Committee is authorized to exercise (and references in this Plan to the
Board or the Committee shall thereafter be to the committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan. The members of the Committee shall be appointed by and serve at the
pleasure of the Board. From time to time, the Board may increase or decrease the
size of the Committee, add additional members to, remove members (with or
without cause) from, appoint new members in substitution therefor, and fill
vacancies, however caused, in the Committee. The Committee shall act pursuant to
a vote of the majority of its members or, in the case of a Committee comprised
of only two members, the unanimous consent of its members, whether present or
not, or by the written consent of the majority of its members and minutes shall
be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the limitations prescribed by the Plan and the Board, the
Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.


3.4    Committee Composition. The Board shall have discretion to determine
whether or not it intends to comply with the exemption requirements of Rule
16b-3 and/or Section 162(m) of the Code. However, if the Board intends to
satisfy such exemption requirements, with respect to Awards to any Covered
Employee and with respect to any insider subject to Section 16 of the Exchange
Act, the Committee shall be a compensation committee of the Board, or an
independent subcommittee thereof, that at all times consists solely of two or
more Non-Employee Directors who are also Outside Directors. Within the scope of
such


8

--------------------------------------------------------------------------------





authority, the Board or the Committee may (a) delegate to a committee of one or
more members of the Board who are not Outside Directors the authority to grant
Awards to eligible persons who are either (i) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Award or (ii) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code or (b) delegate to a committee
of one or more members of the Board who are not Non-Employee Directors the
authority to grant Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors who are also Outside
Directors.


3.5    Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by Applicable Laws, the Committee shall be indemnified by the Company
against the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Committee may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Award granted under
the Plan, and against all amounts paid by the Committee in settlement thereof
(provided, however, that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the Committee in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee did not act in good faith and in a manner which
such person reasonably believed to be in the best interests of the Company, or
in the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within 60 days after
institution of any such action, suit or proceeding, such Committee shall, in
writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.


4.
Shares Subject to the Plan.



4.1    Subject to adjustment in accordance with Section 11, the maximum number
of Shares that may be issued pursuant to the grant of Awards under the Plan
shall be the sum of (i) a total of 2,000,000 shares of Common Stock, (ii) any
Shares which are available for grant immediately prior to the Company’s Annual
Meeting of Stockholders on April 22, 2015 under the Predecessor Plans, and (iii)
any Shares relating to the Predecessor Plans which become available for grant
after April 22, 2015 under the terms of such Predecessor Plan, all of which may,
in the Committee’s discretion, be granted as Incentive Stock Options. During the
terms of the Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Awards.


4.2    Shares of Common Stock available for distribution under the Plan may
consist, in whole or in part, of authorized and unissued shares or treasury
shares.


4.3    Subject to adjustment in accordance with Section 11, no Participant shall
be granted, during any calendar year, Options to purchase Common Stock and Stock
Appreciation Rights with respect to more than 800,000 shares of Common Stock in
the aggregate or any other Awards with respect to more than 500,000 shares of
Common Stock in the aggregate. If an Award is to be settled in cash, the number
of shares of Common Stock on which the Award is based shall not count toward the
individual share limit set forth in this Section 4.


4.4    Any shares of Common Stock subject to an Award that is canceled,
forfeited or expires prior to exercise or realization, either in full or in
part, shall again become available for issuance under the Plan. Notwithstanding
anything to the contrary contained herein: shares subject to an Award under the
Plan shall not again be made available for issuance or delivery under the Plan
if such shares are (a) shares tendered in payment of an Option, (b) shares
delivered or withheld by the Company to satisfy any tax withholding obligation,
or (c) shares covered by a stock-settled Stock Appreciation Right or other
Awards that were not issued upon the settlement of the Award.


5.
Eligibility.



5.1    Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees and those individuals whom the Committee determines are reasonably
expected to become Employees following the Grant Date.


9

--------------------------------------------------------------------------------







5.2    Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the Option Exercise Price is at least 110% of
the Fair Market Value of the Common Stock at the Grant Date and the Option is
not exercisable after the expiration of five years from the Grant Date.


6.
Option Provisions.



Each Option granted under the Plan shall be evidenced by an Award Agreement.
Each Option so granted shall be subject to the conditions set forth in this
Section 6, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options shall be separately
designated Incentive Stock Options or Non-qualified Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. Notwithstanding the foregoing, the Company shall have no liability to
any Participant or any other person if an Option designated as an Incentive
Stock Option fails to qualify as such at any time or if an Option is determined
to constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the terms of such Option do not satisfy the requirements of
Section 409A of the Code. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:


6.1    Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.


6.2    Exercise Price.


(a)    Incentive Stock Option. Subject to the provisions of Section 5.2
regarding Ten Percent Stockholders, the Option Exercise Price of each Incentive
Stock Option shall be not less than 100% of the Fair Market Value of the Common
Stock subject to the Option on the Grant Date.


(b)    Non-qualified Stock Option. The Option Exercise Price of each
Non-qualified Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date.


6.3    Consideration. The Option Exercise Price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by certified or bank check at
the time the Option is exercised or (b) in the discretion of the Committee, upon
such terms as the Committee shall approve, the Option Exercise Price may be
paid: (i) by delivery to the Company of other Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Option Exercise Price (or portion thereof) due for the number of shares
being acquired, or by means of attestation whereby the Participant identifies
for delivery specific shares of Common Stock that have an aggregate Fair Market
Value on the date of attestation equal to the Option Exercise Price (or portion
thereof) and receives a number of shares of Common Stock equal to the difference
between the number of shares thereby purchased and the number of identified
attestation shares of Common Stock (a “Stock for Stock Exchange”); (ii) a
“cashless” exercise program established with a broker; (iii) by reduction in the
number of shares of Common Stock otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate Option Exercise Price at
the time of exercise; (iii) any combination of the foregoing methods; or (iv) in
any other form of legal consideration that may be acceptable to the Committee.
Notwithstanding the foregoing, during any period for which the Common Stock is
publicly traded (i.e., the Common Stock is listed on any established stock
exchange or a national market system) an exercise by a Director or Officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, directly or indirectly, in violation
of Section 402(a) of the Sarbanes-Oxley Act of 2002 or Regulation O shall be
prohibited with respect to any Award under this Plan.


6.4    Transferability.


(a)     Incentive Stock Option. An Incentive Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by


10

--------------------------------------------------------------------------------





delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option.


(b)    Non-qualified Stock Option. A Non-qualified Stock Option may, in the sole
discretion of the Committee, be transferable to a Permitted Transferee, upon
written approval by the Committee to the extent provided in the Award Agreement.
If the Non-qualified Stock Option does not provide for transferability, then the
Non-qualified Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.


6.5    Vesting of Options. Each Option that vests solely based on the continued
service of the Participant shall vest and therefore become exercisable no
earlier than one (1) year after the Grant Date. Each Option that vests based on
the achievement of performance or other criteria shall vest and therefore become
exercisable no earlier than one (1) year after the Grant Date. No Option may be
exercised for a fraction of a share of Common Stock. The Committee may, but
shall not be required to, provide for an acceleration of vesting and
exercisability in the terms of any Award Agreement upon the occurrence of a
specified event.


6.6    Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Committee, in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three months following the
termination of the Optionholder’s Continuous Service or (b) the expiration of
the term of the Option as set forth in the Award Agreement; provided that, if
the termination of Continuous Service is by the Company for Cause, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.


6.7    Extension of Termination Date. An Optionholder’s Award Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option in accordance with Section 6.1 or (b) the expiration of a period
after termination of the Participant’s Continuous Service that is three months
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.


6.8    Disability of Optionholder. Unless otherwise provided in an Award
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date 12 months following such termination or
(b) the expiration of the term of the Option as set forth in the Award
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein or in the Award Agreement, the Option
shall terminate.


6.9    Death of Optionholder. Unless otherwise provided in an Award Agreement,
in the event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death or (b) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.


6.10    Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates)


11

--------------------------------------------------------------------------------





exceeds $100,000, the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Non-qualified Stock Options.


6.11    No Repricing. Notwithstanding any other provision of this Plan other
than Section 11, the Committee may not, without prior approval of the Company’s
stockholders, seek to effect any repricing of any previously granted,
“underwater” Option by: (i) amending or modifying the terms of the Option to
lower the exercise price; (ii) canceling the underwater Option and granting
either replacement Options having a lower exercise price or other Awards or cash
in exchange for such cancellation; or (iii) repurchasing the underwater Options.
For purposes of this Section 6.11, an Option will be deemed to be “underwater”
at any time when the Fair Market Value of the Common Stock is less than the
exercise price of the Option.


7.
Provisions of Awards Other Than Options.



7.1    Stock Appreciation Rights.


(a)General. Each Stock Appreciation Right granted under the Plan shall be
evidenced by an Award Agreement. Each Stock Appreciation Right so granted shall
be subject to the conditions set forth in this Section 7.1, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement. Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).


(b)Grant Requirements. Any Related Right that relates to a Non-qualified Stock
Option may be granted at the same time the Option is granted or at any time
thereafter but before the exercise or expiration of the Option. Any Related
Right that relates to an Incentive Stock Option must be granted at the same time
the Incentive Stock Option is granted.


(c)Term. The term of a Stock Appreciation Right granted under the Plan shall be
determined by the Committee; provided, however, no Stock Appreciation Right
shall be exercisable later than the tenth anniversary of the Grant Date.


(d)Vesting. Each Stock Appreciation Right shall vest and therefore become
exercisable no earlier than one (1) year after the Grant Date. No Stock
Appreciation Right may be exercised for a fraction of a share of Common Stock.
The Committee may, but shall not be required to, provide for an acceleration of
vesting and exercisability in the terms of any Award Agreement upon the
occurrence of a specified event.


(e)Exercise and Payment. Upon exercise of a Stock Appreciation Right, the holder
shall be entitled to receive from the Company an amount equal to the number of
shares of Common Stock subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (i) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (ii) the exercise price
specified in the Stock Appreciation Right or related Option. Payment with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of shares of Common Stock, cash
or as otherwise determined by the Committee.


(f)Exercise Price. The exercise price of a Free Standing Right shall be
determined by the Committee, but shall not be less than 100% of the Fair Market
Value of one share of Common Stock on the Grant Date of such Stock Appreciation
Right. Stock Appreciation Rights shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable during the
lifetime of the holder of the Stock Appreciation Right only by such holder. A
Related Right granted simultaneously with or subsequent to the grant of an
Option and in conjunction therewith or in the alternative thereto shall have the
same exercise price as the related Option and shall be exercisable only to the
same extent as the related Option; provided, however, that a Stock Appreciation
Right, by its terms, shall be exercisable only when the Fair Market Value per
share of Common Stock subject to the Stock Appreciation Right and related Option
exceeds the exercise price per share thereof and no Stock Appreciation Rights
may be granted in tandem with an Option unless the Committee determines that the
requirements of Section 7.1(b) are satisfied.




12

--------------------------------------------------------------------------------





(g)Reduction in the Underlying Option Shares. Upon any exercise of a Related
Right, the number of shares of Common Stock for which any related Option shall
be exercisable shall be reduced by the number of shares for which the Stock
Appreciation Right has been exercised. The number of shares of Common Stock for
which a Related Right shall be exercisable shall be reduced upon any exercise of
any related Option by the number of shares of Common Stock for which such Option
has been exercised.


(h)No Repricing. Notwithstanding any other provision of this Plan other than
Section 11, the Committee may not, without prior approval of the Company’s
stockholders, seek to effect any repricing of any previously granted,
“underwater” Stock Appreciation Right by: (i) amending or modifying the terms of
the Stock Appreciation Right to lower the exercise price; (ii) canceling the
underwater Stock Appreciation Right and granting either replacement Stock
Appreciation Rights having a lower exercise price; or other Awards or cash in
exchange; or (iii) repurchasing the underwater Stock Appreciation Rights. For
purposes of this Section 7.1(h), an Stock Appreciation Right will be deemed to
be “underwater” at any time when the Fair Market Value of the Common Stock is
less than the exercise price of the Stock Appreciation Right.


7.2    Restricted Awards (Including Performance-Based Restricted Awards and
Restricted Stock Units).


(a)    General.


(i)A Restricted Award is an Award of actual Shares (“Restricted Stock”) or
hypothetical Common Stock units (“Restricted Stock Units”) having a value equal
to the Fair Market Value of an identical number of shares of Common Stock, which
may, but need not, provide that such Restricted Award may not be sold, assigned,
transferred or otherwise disposed of, pledged or hypothecated as collateral for
a loan or as security for the performance of any obligation or for any other
purpose for such period (the “Restricted Period”) as the Committee shall
determine.


(ii)Shares of Restricted Stock are actual Shares issued to a Participant, and
shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or issuance of one or more stock certificates
or delivery to an account in the Participant’s name at a broker designated by
the Company. “Performance-Based Restricted Stock” is an Award of Shares of
Restricted Stock, the vesting of which is subject to the attainment of
Performance Goals. In the event that the Committee grants Shares of
Performance-Based Restricted Stock, the performance levels to be achieved for
each Performance Period and the amount of the Award to be distributed based on
the attainment of the Performance Goal or Goals shall be conclusively determined
by the Committee.
  
(iii)Restricted Stock Units are Awards denominated in Shares that will be
settled, subject to the terms and conditions of the applicable Award Agreement,
(a) in cash, based upon the Fair Market Value of a specified number of Shares,
(b) in Shares, or (c) a combination thereof as determined in the sole discretion
of the Committee. “Performance-Based Restricted Stock Units” are Restricted
Stock Units with vesting subject to the attainment of Performance Goals. In the
event that the Committee grants Performance-Based Restricted Stock Units, the
performance levels to be achieved for each Performance Period and the amount of
the Award to be distributed based on the attainment of the Performance Goal or
Goals shall be conclusively determined by the Committee.


(iv)Each Restricted Award (including Performance-Based Restricted Awards)
granted under the Plan shall be evidenced by an Award Agreement. Each Restricted
Award (including Performance-Based Restricted Awards) so granted shall be
subject to the conditions set forth in this Section 7.2, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement.


(b)    Vesting.


(i)The Committee shall, prior to or at the time of grant, condition the vesting
or transferability of an Award of Restricted Stock upon the continued service of
the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
a Restricted Award upon the attainment of Performance Goals (or the attainment
of Performance Goals and the continued service of the applicable Participant),
the Committee may, prior to or at the time of grant, designate such an Award as
a Qualified Performance-Based Award.


13

--------------------------------------------------------------------------------







(ii)The Restricted Period shall commence on the Grant Date and end no earlier
than one (1) year after the Grant Date. Any Restricted Award that vests based on
the achievement of Performance Goals or other criteria shall vest no earlier
than one (1) year after the Grant Date. The Committee may, but shall not be
required to, provide for an acceleration of vesting in the terms of any Award
Agreement upon the occurrence of a specified event.


(iii)The conditions for grant, vesting, or transferability and the other
provisions of Restricted Awards (including without limitation any Performance
Goals applicable to Performance-Based Restricted Awards) need not be the same
with respect to each Participant.


(c)    Restrictions.


(i)Restricted Stock (including Performance-Based Restricted Stock) and Deferred
Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Company.


(ii)Restricted Stock Units (including Performance-Based Restricted Stock Units)
and Deferred Stock Units awarded to any Participant shall be subject to (A)
forfeiture until the expiration of the Restricted Period, and satisfaction of
any applicable Performance Goals during such period, to the extent provided in
the applicable Award Agreement, and to the extent such Restricted Stock Units or
Deferred Stock Units are forfeited, all rights of the Participant to such
Restricted Stock Units or Deferred Stock Units shall terminate without further
obligation on the part of the Company and (B) such other terms and conditions as
may be set forth in the applicable Award Agreement.


(iii)The Committee shall have the authority to remove any or all of the
restrictions on a Restricted Award whenever it may determine that, by reason of
changes in Applicable Laws or other changes in circumstances arising after the
date such award is granted, such action is appropriate, except to the extent
inconsistent with Section 409A of the Code if the applicable Award is subject
thereto.


(iv)Each certificate representing Restricted Stock awarded under the Plan shall
bear a legend in such form as the Company deems appropriate.


(d)    Other Terms and Conditions.
 
(i)If provided for in an applicable Award Agreement, the applicable Participant
may have, with respect to Shares of Restricted Stock, all of the rights of a
stockholder of the Company holding the class or series of Common Stock that is
the subject of the Restricted Stock, including, if applicable, the right to vote
the Shares and the right to receive any dividends and other distributions,
provided, however, that in no event shall a dividend or other distribution or
dividend equivalent be paid on Performance-Based Restricted Award until all
applicable Performance Goals have been attained and the Award has vested.


(ii)If the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void.




14

--------------------------------------------------------------------------------





(iii)No shares of Common Stock shall be issued at the time a Restricted Stock
Unit is granted, and the Company will not be required to set aside a fund for
the payment of any such Award. A Participant shall have no voting rights and
shall not be entitled to receive dividends with respect to any Restricted Stock
Units granted hereunder.


(iv)The Committee may also grant Restricted Stock or Restricted Stock Units with
a deferral feature, whereby settlement is deferred beyond the vesting date until
the occurrence of a future payment date or event set forth in an Award Agreement
(“Deferred Restricted Stock” or “Deferred Stock Units”).


(v)No Restricted Award may be granted or settled for a fraction of a share of
Common Stock.


(e)    Delivery of Restricted Stock and Settlement of Restricted Stock Units.
Upon the expiration of the Restricted Period with respect to any Shares of
Restricted Stock or the expiration of the deferral period with respect to any
outstanding Deferred Restricted Stock, the restrictions set forth in Section
7.2(c) and the applicable Award Agreement shall be of no further force or effect
with respect to such Shares, except as set forth in the applicable Award
Agreement. If an escrow arrangement is used, upon such expiration, the Company
shall deliver to the Participant, or his or her beneficiary, without charge, the
stock certificate evidencing the shares of Restricted Stock which have not then
been forfeited and with respect to which the Restricted Period has expired (to
the nearest full share). Upon the expiration of the Restricted Period with
respect to any outstanding Restricted Stock Units, or at the expiration of the
deferral period with respect to any outstanding Deferred Stock Units, the
Company shall deliver to the Participant, or his or her beneficiary, without
charge, one share of Common Stock for each such outstanding vested Restricted
Stock Unit or Deferred Stock Unit (“Vested Unit”); provided, however, that, if
explicitly provided in the applicable Award Agreement, the Committee may, in its
sole discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock for Vested Units. If a cash payment is
made in lieu of delivering Shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed in the case of Restricted Stock Units, or the
delivery date in the case of Deferred Stock Units, with respect to each Vested
Unit.


7.3    Other Stock-Based Awards (Including Other Stock-Based Performance
Awards). Other Stock-Based Awards may be granted under the Plan, provided that
any Other Stock-Based Awards that are Awards of Shares that are unrestricted
shall only be granted in lieu of other compensation due and payable to the
Participant. “Other Stock-Based Performance Awards” are Other Stock-Based
Awards, the vesting of which is subject to the attainment of Performance Goals.
In the event that the Committee grants Other Stock-Based Performance Awards, the
performance levels to be achieved for each Performance Period and the amount of
the Award to be distributed based on the attainment of the Performance Goal or
Goals shall be conclusively determined by the Committee. In no event shall a
dividend or other distribution or dividend equivalent be paid on an Other-Stock
Based Award that is conditioned upon the achievement of Performance Goals until
all applicable Performance Goals have been attained and the Award has vested.


7.4    Performance Cash Awards. Performance Cash Awards may be issued under the
Plan, for no cash consideration or for such minimum consideration as may be
required by applicable law, either alone or in addition to other Awards. A
“Performance Cash Award” is an Award entitling the recipient to payment of a
cash amount subject to the attainment of Performance Goals. The Committee may,
in connection with the grant of a Performance Cash Award, designate the Award as
a Qualified Performance-Based Award. The conditions for grant or vesting and the
other provisions of a Performance Cash Award (including without limitation any
applicable Performance Goals) need not be the same with respect to each
Participant. Performance Cash Awards may be paid in cash, Shares, other property
or any combination thereof, in the sole discretion of the Committee as set forth
in the applicable Award Agreement. The performance levels to be achieved for
each Performance Period and the amount of the Award to be distributed shall be
conclusively determined by the Committee.


7.5    Qualified Performance-Based Awards.


(a)General. The Committee shall have the authority, at the time of grant of any
Award described in this Plan (other than Options and Stock Appreciation Rights
granted with an exercise


15

--------------------------------------------------------------------------------





price equal to or greater than the Fair Market Value per share of Common Stock
on the Grant Date), to designate such Award as a Qualified Performance-Based
Award in order to qualify such Award as “performance-based compensation” under
Section 162(m) of the Code. In addition, the Committee shall have the authority
to make an Award of a cash bonus to any Participant and designate such Award as
a Performance Cash Award in order to qualify such Award as “performance-based
compensation” under Section 162(m) of the Code.


(b)Eligibility. The Committee will, in its sole discretion, designate within the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Qualified Performance-Based Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Qualified Performance-Based
Award for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Qualified
Performance-Based Award shall be decided solely in accordance with the
provisions of this Section 7.5. Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.


(c)Discretion of Committee with Respect to Qualified Performance-Based Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Qualified Performance-Based Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the Company
and the Performance Formula. Within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under Section
162(m) of the Code), the Committee shall, with regard to the Performance Cash
Awards to be issued for such Performance Period, exercise its discretion with
respect to each of the matters enumerated in the immediately preceding sentence
of this Section 7.5(c) and record the same in writing.


(d)Payment of Qualified Performance-Based Awards.


(i)Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Qualified
Performance-Based Award for such Performance Period.


(ii)Limitation. A Participant shall be eligible to receive payment in respect of
a Qualified Performance-Based Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Qualified Performance-Based Award has been earned for the
Performance Period.


(iii)Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing the amount of the Qualified Performance-Based
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Qualified
Performance-Based Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 7.5(d)(iv) hereof, if and when it
deems appropriate.


(iv)Use of Discretion. In determining the actual size of an individual Qualified
Performance-Based Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Qualified Performance-Based Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole


16

--------------------------------------------------------------------------------





judgment, such reduction or elimination is appropriate. The Committee shall not
have the discretion to (A) grant or provide payment in respect of Qualified
Performance-Based Awards for a Performance Period if the Performance Goals for
such Performance Period have not been attained or (B) increase a Performance
Cash Award above the maximum amount payable under Section 7.5(d)(vi) of the
Plan.


(v)Timing of Award Payments. Qualified Performance-Based Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Section
7.3 but in no event later than 2 1/2 months following the end of the calendar
year during which the Performance Period is completed.


(vi)Maximum Award Payable. Notwithstanding any provision contained in this Plan
to the contrary, the maximum Qualified Performance-Based Award payable during
any one (1) year period to any one Participant under the Plan (excluding any
Options, Stock Appreciation Rights and cash bonus Awards described in the last
sentence of Section 7.5(a)) is 500,000 shares of Common Stock or, in the event
such Qualified Performance-Based Award is paid in cash, the equivalent cash
value thereof on the first or last day of the Performance Period to which such
Award relates, as determined by the Committee. The maximum amount that can be
paid in any calendar year to any Participant pursuant to a Performance Cash
Award shall be $7,500,000. Furthermore, any Qualified Performance-Based Award
that has been deferred shall not (between the date as of which the Award is
deferred and the payment date) increase (A) with respect to a Qualified
Performance-Based Award that is payable in cash, by a measuring factor for each
fiscal year greater than a reasonable rate of interest set by the Committee or
(B) with respect to a Qualified Performance-Based Award that is payable in
shares of Common Stock, by an amount greater than the appreciation of a share of
Common Stock from the date such Award is deferred to the payment date.


8.
Securities Law Compliance.



Each Award Agreement shall provide that no shares of Common Stock shall be
purchased or sold thereunder unless and until (a) any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel and (b) if
required to do so by the Company, the Participant has executed and delivered to
the Company a letter of investment intent in such form and containing such
provisions as the Committee may require. The Company shall use reasonable
efforts to seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Awards and
to issue and sell shares of Common Stock upon exercise of the Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Award or any Common Stock issued or issuable
pursuant to any such Award. If, after reasonable efforts, the Company is unable
to obtain from any such regulatory commission or agency the authority which
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock upon exercise of such Awards unless
and until such authority is obtained.


9.
Use of Proceeds from Stock.



Proceeds from the sale of Common Stock pursuant to Awards, or upon exercise
thereof, shall constitute general funds of the Company.


10.
Miscellaneous.



10.1    Acceleration of Exercisability and Vesting Pursuant to a Change in
Control. The Committee shall have the power to accelerate the time at which an
Award may first be exercised or the time during which an Award or any part
thereof will vest in accordance with the Plan in connection with a Change in
Control, as more fully set forth in Section 12 hereof.


10.2    Stockholder Rights. Except as provided in the Plan or an Award
Agreement, no Participant shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Common Stock subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms and no adjustment shall be made for
dividends (ordinary or extraordinary,


17

--------------------------------------------------------------------------------





whether in cash, securities or other property) or distributions of other rights
for which the record date is prior to the date such Common Stock certificate is
issued, except as provided in Section 11 hereof.


10.3    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause or (b) the service of a
Director pursuant to the By-laws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.


10.4    Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another, or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.


10.5    Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (a)
tendering a cash payment, or (b) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided that any satisfaction of tax obligations through the withholding
of shares may only be up to the statutory maximum tax rate; or (c) delivering to
the Company previously owned and unencumbered shares of Common Stock of the
Company.


11.
Adjustments Upon Changes in Stock.



In the event of changes in the outstanding Common Stock or in the capital
structure of the Company by reason of any stock or extraordinary cash dividend,
stock split, reverse stock split, an extraordinary corporate transaction such as
any recapitalization, reorganization, merger, consolidation, combination,
exchange, or other relevant change in capitalization occurring after the Grant
Date of any Award, Awards granted under the Plan and any Award Agreements, the
exercise price of Options and Stock Appreciation Rights, the maximum number of
shares of Common Stock subject to all Awards stated in Section 4 and the maximum
number of shares of Common Stock with respect to which any one person may be
granted Awards during any period stated in Section 4 and Section 7.5(d)(vi) will
be equitably adjusted or substituted, as to the number, price or kind of a share
of Common Stock or other consideration subject to such Awards to the extent
necessary to preserve the economic intent of such Award. In the case of
adjustments made pursuant to this Section 11, unless the Committee specifically
determines that such adjustment is in the best interests of the Company or its
Affiliates, the Committee shall, in the case of Incentive Stock Options, ensure
that any adjustments under this Section 11 will not constitute a modification,
extension or renewal of the Incentive Stock Options within the meaning of
Section 424(h)(3) of the Code and in the case of Non-qualified Stock Options,
ensure that any adjustments under this Section 11 will not constitute a
modification of such Non-qualified Stock Options within the meaning of Section
409A of the Code. Any adjustments made under this Section 11 shall be made in a
manner which does not adversely affect the exemption provided pursuant to Rule
16b-3 under the Exchange Act. Further, with respect to Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
any adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.


12.
Effect of Change in Control.



12.1    The occurrence of a Change in Control shall not alone result in the
accelerated vesting of an Award; provided that the Committee in an Award
Agreement may provide for full vesting and exercisability of an Award in
connection with a Change in Control. To the extent practicable, any actions
required to be taken by the Committee to give effect to the immediately
preceding sentence shall occur in a manner and at a time which


18

--------------------------------------------------------------------------------





allows affected Participants the ability to participate in the Change in Control
with respect to the shares of Common Stock subject to their Awards.


12.2    In addition, in the event of a Change in Control, the Committee may in
its discretion and upon at least 10 days’ advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Common Stock received or to be received by other stockholders
of the Company in the event. In the case of any Option or Stock Appreciation
Right with an exercise price that equals or exceeds the price paid for a share
of Common Stock in connection with the Change in Control, the Committee may
cancel the Option or Stock Appreciation Right without the payment of
consideration therefor.


12.3    The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.


13.
Amendment of the Plan and Awards.



13.1    Amendment of Plan. The Board at any time, and from time to time, may
amend or terminate the Plan. However, except as provided in Section 11 relating
to adjustments upon changes in Common Stock and Section 13.3, no amendment shall
be effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on stockholder approval.


13.2    Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.


13.3    Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Section 409A of the Code and/or to bring the Plan and/or Awards
granted under it into compliance therewith.


13.4    No Impairment of Rights. Rights under any Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing.


13.5    Amendment of Awards. The Committee at any time, and from time to time,
may amend the terms of any one or more Awards; provided, however, that the
Committee may not affect any amendment which would otherwise constitute an
impairment of the rights under any Award unless (a) the Company requests the
consent of the Participant and (b) the Participant consents in writing.


14.
General Provisions.



14.1    Forfeiture Events. The Committee may specify in an Award Agreement that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.


14.2    Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange


19

--------------------------------------------------------------------------------





listing requirement (or any policy adopted by the Company pursuant to any such
law, government regulation or stock exchange listing requirement).


14.3    Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.


14.4    Sub-plans. The Committee may from time to time establish sub-plans under
the Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.


14.5    Deferral of Awards. The Committee may establish one or more programs
under the Plan to permit selected Participants the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Common Stock or other consideration under an
Award. The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program.


14.6    Unfunded Plan. The Plan shall be unfunded. Neither the Company, the
Board nor the Committee shall be required to establish any special or separate
fund or to segregate any assets to assure the performance of its obligations
under the Plan.


14.7    Recapitalizations. Each Award Agreement shall contain provisions
required to reflect the provisions of Section 11.


14.8    Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.


14.9    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan. The Committee shall determine whether
cash, additional Awards or other securities or property shall be issued or paid
in lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.


14.10    Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Committee may deem advisable.


14.11    Section 409A. The Plan is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.


14.12    Disqualifying Dispositions. Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock


20

--------------------------------------------------------------------------------





Option within two years from the Grant Date of such Incentive Stock Option or
within one year after the issuance of the shares of Common Stock acquired upon
exercise of such Incentive Stock Option (a “Disqualifying Disposition”) shall be
required to immediately advise the Company in writing as to the occurrence of
the sale and the price realized upon the sale of such shares of Common Stock.


14.13    Section 16. It is the intent of the Company that the Plan satisfy, and
be interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section 14.13, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.


14.14    Section 162(m). To the extent the Committee issues any Award that is
intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without stockholder or grantee approval, amend the Plan
or the relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company’s federal income tax
deduction for compensation paid pursuant to any such Award.


14.15    Beneficiary Designation. Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries by whom any right under the Plan
is to be exercised in case of such Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.


14.16    Expenses. The costs of administering the Plan shall be paid by the
Company.


14.17    Severability. If any of the provisions of the Plan or any Award
Agreement is held to be invalid, illegal or unenforceable, whether in whole or
in part, such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby.


14.18    Plan Headings. The headings in the Plan are for purposes of convenience
only and are not intended to define or limit the construction of the provisions
hereof.


14.19    Non-Uniform Treatment. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who are
eligible to receive, or actually receive, Awards. Without limiting the
generality of the foregoing, the Committee shall be entitled to make non-uniform
and selective determinations, amendments and adjustments, and to enter into
non-uniform and selective Award Agreements.


14.20    Blackout Periods. Notwithstanding any other provision of this Plan or
any Award to the contrary, the Company shall have the authority to establish any
“blackout” period that the Company deems necessary or advisable with respect to
any or all Awards.


14.21    Written Materials; Electronic Documents. Electronic documents may be
substituted for any written materials required by the terms of the Plan,
including, without limitation, Award Agreements.


15.
Effective Date of Plan.



The Plan was approved by the Board on January 23, 2015, subject to and
contingent upon approval by the stockholders of the Company, which approval
shall be within twelve (12) months of Board approval.




21

--------------------------------------------------------------------------------





16.
Termination or Suspension of the Plan.



The Plan shall terminate automatically on January 25, 2025. No Award shall be
granted pursuant to the Plan after such date, but Awards theretofore granted may
extend beyond that date. The Board may suspend or terminate the Plan at any
earlier date pursuant to Section 13.1 hereof. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated. Unless the Company
determines to submit Section 7.3 of the Plan and the definition of “Performance
Goal” and “Performance Criteria” to the Company’s stockholders at the first
stockholder meeting that occurs in the fifth year following the year in which
the Plan was last approved by stockholders (or any earlier meeting designated by
the Board), in accordance with the requirements of Section 162(m) of the Code,
and such stockholder approval is obtained, then no further Qualifying
Performance-Based Awards shall be made to Covered Employees under Section 7.3
after the date of such annual meeting, but the Plan may continue in effect for
Awards to Participants not in accordance with Section 162(m) of the Code.


17.
Choice of Law.



The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of law rules.




As adopted by the Board of Directors of TCF Financial Corporation on January 23,
2015.


As approved by the stockholders of TCF Financial Corporation on April 22, 2015.




22